DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 8/6/2021 has been received and will be entered.
Claim(s) 31-32, 34, 36-41, 45, 47-48, 57-58 is/are pending.
Claim(s) 1-30, 33, 35, 42-44, 46, 49-56, 59-60 is/are acknowledged as cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 58 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to Claim 58, the “configured for use” language is subjective. There is no standard for determining what is “so configured” and what isn’t “so configured.” MPEP 2173.05(b) IV. If the relevant passage has been overlooked, the citation with particularity would be helpful in withdrawing the rejection. Note also that “use” language is generally disfavored, because it doesn’t actually set forth any process steps. MPEP 2173.05(q). This exacerbates the indefiniteness issues, as it isn’t clear when something is or isn’t “configured” for use.  

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 31, 32, 34, 36, 37, 39, 40, 47, and 48 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manocha, et al., Silicon Carbide Coating on Graphite and Isotropic C/C Composite by Chemical Vapour Reaction, Carbon Science 2007; 8(2): 91-94 (hereinafter “Manocha at __”) in view of:
(i) US 5,580,834 to Pfaff to show a state of fact. 

With respect to Claim 31, this claim requires “contacting a graphite article with silicon monoxide (SiO) gas under chemical reaction conditions that are effective to convert an exterior portion of the graphite article to a silicon carbide matrix material in which graphite is present in inclusions therein.” Manocha teaches contacting graphite with silicon monoxide. (Manocha at 92 – “2. Experimental”). The temperatures claimed below are taught, and as such, the “conditions” as claimed are interpreted as present. As to the inclusions language, note that Manocha refers to a “chemical vapour reaction.” (Manocha at 91, “Title”). This reaction between graphite and silicon monoxide is known to create graphite inclusions. Pfaff is offered as evidence. (Pfaff 2: 1-14 – “Siliconized graphite is produced from specially formulated graphite which is reacted with silicon monoxide (SiO) vapor. The chemical vapor reaction produces a silicon carbide layer (typically 40 mm thick) on an underlying graphite substrate. The silicon carbide surface layer typically has a microstructure of graphite inclusions and interconnected pores throughout the surface layer.”). This is the evidence to show inherency.  
Claim 31 further requires “the silicon carbide matrix material and interior bulk graphite material interpenetrate one another at an interfacial region therebetween.” The discussion of Pfaff above is relied upon. 
As to Claim 32, whatever shape is taught in Manocha is interpreted as addressing the “predetermined” language. (Manocha at 92 – “2. Experimental,” et seq.)
As to Claim 34, recitation of graphite powder and/or a graphite plate suggests at least a mechanical treatment. Id. 
As to Claim 36, the temperature is taught. (Manocha at 92 – “2. Experimental”).
As to Claim 37, the temperature is taught. (Manocha at 92 – “2. Experimental”).
As to Claim 39, the temperature is taught. (Manocha at 92 – “2. Experimental”).
As to Claim 40, the temperature is taught. (Manocha at 92 – “2. Experimental”).
As to Claim 47, Manocha teaches a SiC/graphite composite. Whatever pressure is taught is interpreted as “sufficiently positive.” (Manocha at 92). 
As to Claim 48, silica (i.e. silicon dioxide) and carbon are heated. Id. 

II. Claim(s) 38, 41, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manocha, et al., Silicon Carbide Coating on Graphite and Isotropic C/C Composite by Chemical Vapour Reaction, Carbon Science 2007; 8(2): 91-94 (hereinafter “Manocha at __”) in view of:
(i) US 5,580,834 to Pfaff to show a state of fact. 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 

As to Claim 38, optimization of the temperature is an obvious expedient to treat more material and/or treat for a shorter period of time. 
As to Claim 41, Manocha suggests optimizing the amount of SiO to react with the graphite, such that whiskers and particles are not formed on the substrates. (Manocha at 92 – “4. Results and Discussion”). 
As to Claim 45, the conventional tube furnace suggests a process operated at or near atmospheric pressure. (Manocha at 92 – “2. Experimental”). 

Allowable Subject Matter
I. Claim 57 is allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736